Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

Mark L. Yoseloff

 

THIS AGREEMENT is made and entered into as of the 23rd day of February, 2004, by
and between Shuffle Master, Inc., a Minnesota corporation (the “Company”), and
Mark L. Yoseloff (the “Employee”), a resident of the State of Nevada.

 

RECITALS:

 

A.                                   The Company is in the business of
developing, manufacturing, distributing and otherwise commercializing gaming
equipment, games, and operating systems for gaming equipment and related
products and services throughout the United States and in Canada and other
countries (the “Business”).

 

B.                                     The Company and Employee want to create a
Fixed employment relationship that protects the Company with appropriate
confidentiality and non—compete covenants and rewards the Employee for
performing his obligations for the full term of this contract or such shorter
term as may be created by his earlier termination by the Company or its
successors pursuant to this Agreement.

 

C.                                     The Company and employee desire that
Employee be employed by the Company on the terms and conditions of this
Agreement.

 

D.                                    Nothing contained in this Agreement
precludes the Company and Employee from extending, renegotiating, or otherwise
modifying Employee’s employment relationship by mutual agreement of the Company
and Employee.

 

AGREEMENT

 

In consideration of the mutual promises contained herein, Employee and the
Company agree as follows:

 

1. Employment. The Company hereby employs Employee as its Chief Executive
Officer and Chairman of the Board of Directors. Employee shall perform the
duties of those positions and shall perform such other related duties as the
Company’s

 

--------------------------------------------------------------------------------


 

Board of Directors may direct from time to time. Employee’s employment with the
Company is for the period beginning February 23, 2004 through October 31, 20072
but may be terminated earlier in accordance with the provisions of this
Agreement, or extended or otherwise modified by the mutual agreement of Employee
and the Company.

 

2. Salary and Benefits. During the period from February 23, 2004 through October
31, 2007. (a) Employee shall be paid an annual base salary of Four Hundred
Thousand Dollars ($400,000.00), paid in the same intervals as other employees of
the Company; and (b) for each fiscal year during which Employee is employed
through October 31, 2007, Employee will be eligible to receive an executive
bonus in accordance with the terms and conditions of the executive bonus program
as authorized each year by the Board of Directors of the Company. Employee has
received a stock option grant to purchase one hundred sixty-five thousand
(165,000) shares of the Company’s common stock in accordance with, and subject
to, the terms and conditions imposed by the Board of Directors at its February
23rd, 2004 meeting and the Company’s Employee Stock Option Plans. This stock
option grant will vest and become exercisable in accordance with the terms and
conditions imposed by the Board of Directors including the following:

 

A.            Fifty-five thousand (55,000) shares will become exercisable the
earlier of October 31st 2005 or the date on which the Company’s closing stock
price has increased by thirty (30) per cent from its closing price on February
23rd 2004.

 

B.            Fifty- five thousand (55,000) shares will become exercisable the
earlier of October 31st 2005, or the date on which the Company’s closing stock
price has increased by forty (40) per cent from its closing price on February
23rd 2004.

 

--------------------------------------------------------------------------------


 

C. Fifty-five thousand (55,000) shares will become exercisable the earlier of
April 30`h, 2006, or the date on which the Company’s closing stock price has
increased by fifty (50) per cent from its closing price on February 23rd, 2004.

 

The Board does not anticipate making additional stock option grants to the
Employee during the term of this contract. However, future Stock Option grants
to the Employee are at the discretion of the Company’s Board of Directors.
Employee’s salary is set on the expectation that (except for vacation days and
holidays) Employee’s full time will be devoted to Employee’s duties hereunder.
In addition, in the event that the Company’s shareholders approve a restricted
stock plan, the Company’s Board of Directors will develop a performance based
bonus plan that provides the employee with an opportunity to receive shares of
restricted stock. The Company agrees to provide Employee with the benefits it
provides its executive team. Employee will not, however, be eligible to
participate in the Company’s non-executive bonus program.

 

3. Strategic Performance Bonus. The Board of Directors of the Company believes
that long-range, strategic planning is among the most important duties of the
Company’s Chief Executive Officer, including identifying and working toward the
successful growth and diversification of the Company and the creation and
maintenance of a succession plan for the Company’s executives. In order to
motivate and reward Employee regarding these duties, the Company’s Board of
Directors, in its discretion, may grant employee special bonuses based upon
specific factors determined by the Company’s Board of Directors from time to
time and communicated to Employee.

 

--------------------------------------------------------------------------------


 

4.             Outside Consulting. Employee shall devote Employee’s full-time
and best efforts to the Company. Employee may render consulting services to
other businesses from time to time if Employee first obtains the consent of the
Board of Directors of the Company.

 

5.             Non-competition. In consideration of the provisions of this
Agreement, Employee shall not, while employed full-time by the Company or its
successor:

 

(a)                                  directly or indirectly own, manage,
operate, participate in, consult with or work for any business which is engaged
in the Business.

 

(b)                                 either alone or in conjunction with any
other person, partnership or business, directly or indirectly, solicit or divert
or attempt to solicit or divert any of the employees or agents of the Company or
its affiliates or successors to work for or represent any competitor of the
Company or its affiliates or successors or to call upon any of the customers of
the Company or its affiliates or successors.

 

In further consideration of the provisions of this Agreement Employee is
entering into a Covenant Not to Compete Agreement effective February 23rd 2004
covering Employee during the three year period immediately following his last
day of employment

 

6.             Confidentiality; Inventions.

 

(a)  Employee shall fully and promptly disclose to the Company all inventions,
discoveries, software and writings that Employee may make, conceive, discover,
develop or reduce to practice either solely or jointly with others during
Employee’s employment with the Company, whether or not during usual working
hours. Employee agrees that all such inventions, discoveries, software and
writing shall be and remain the sole and exclusive property of the Company, and
Employee hereby agrees to assign, and hereby assigns all of Employee’s right,
title and interest in and to any such inventions, discoveries, software and
writings to the Company. Employee agrees to keep complete records of such
inventions, discoveries, software and writings, which records shall be and
remain the sole property of

 

--------------------------------------------------------------------------------


 

the Company, and to execute and deliver, either during or after Employee’s
employment with the Company, such documents as the Company shall deem necessary
or desirable to obtain such letters patent, utility models, inventor’s

 

--------------------------------------------------------------------------------


 

certificates, copyrights, trademarks or other appropriate legal rights of the
United States and foreign countries as the Company may, in its sole discretion,
elect, and to vest title thereto in the Company, its successors, assigns, or
nominees.

 

(b)                                 “Inventions,” as used herein, shall include
inventions, discoveries, improvements, ideas and conceptions, developments and
designs, whether or not patentable, tested, reduced to practice, subject to
copyright or other rights or forms of protection, or relating to data
processing, communications, computer software systems, programs and procedures.

 

(c)                                  Employee understands that all copyrightable
work that Employee may create while employed by the Company is a “work made for
hire,” and that the Company is the owner of the copyright therein. Employee
hereby assigns all right, title and interest to the copyright therein to the
Company.

 

(d)                                 Employee has no inventions, improvements,
discoveries, software or writings useful to the Company or its subsidiaries or
affiliates in the normal course of business, which were conceived, made or
written prior to the date of this Agreement.

 

(e)                                  Employee will not publish or otherwise
disclose, either during or after Employee’s employment with the Company, any
unpublished or proprietary or confidential information or secret relating to the
Company, the Business, the Company’s operations or the Company’s products or
services. Employee will not publish or otherwise disclose proprietary or
confidential information of others to which Employee has had access or obtained
knowledge in the course of Employee’s employment with the Company. Upon
termination of Employee’s employment with the Company, Employee will not,
without the prior written consent of the Company, retain or take with Employee
any drawing, writing or other record in any form or nature which relates to any
of the foregoing.

 

(f)                                    Employee understands that Employee’s
employment with the Company creates a relationship of trust and confidence
between Employee and the Company. Employee understands that Employee may
encounter information in the performance of Employee’s duties that is
confidential to the Company or its customers. Employee agrees to maintain in
confidence all information pertaining to the Business or the Company to which
Employee has access including, but not limited to, information relating to the
Company’s products, inventions, trade secrets, know how, systems, formulas,
processes, compositions, customer

 

--------------------------------------------------------------------------------


 

information and lists, research projects, data processing and computer software
techniques, programs and systems, costs, sales volume or strategy, pricing,
profitability, plans, marketing strategy, expansion or acquisition or
divestiture plans or strategy and information of similar nature received from
others with whom the Company does business. Employee agrees not to use,
communicate or disclose or authorize any other person to use, communicate or
disclose such information orally, in writing, or by publication, either during
employee’s employment with the Company or thereafter except as expressly
authorized in writing by the Company unless and until such information becomes
generally known in the relevant trade to which it relates without fault on
employee’s part, or as required by law.

 

7. Early Termination by the Company for Just Cause. The Company may terminate
Employee for just cause. In the event the Company (or its successor) terminates
the Employee for just cause, in consideration of the Company’s obligations under
this Agreement, the Employee will remain bound under the Covenant Not to Compete
Agreement entered into between the Company and Employee effective February 23rd,
2004 for a period of three years immediately following his last day of
employment, and the confidentiality obligations contained in Section 6 for as
long as the information covered by Section 6 remains confidential. Termination
for “just cause” shall include, but not be limited to:

 

(a)                                       dishonesty as to a matter which is
materially injurious to the Company;

 

(b)                                      the commission of a willful act or
omission which materially injures the business of the Company;

 

(c)                                       a violation of any material provision
of this Agreement, including, in particular, the provisions of Sections 4 and 5
hereof;

 

(d)                                      any determination by a gaming
regulatory body that Employee is found unsuitable as a key employee qualifier,
or the actions of the Employee result in the loss of a gaming license that
permits the Company to engage in business within a jurisdiction; or

 

--------------------------------------------------------------------------------


 

(e) a determination in good faith by the vote of all outside members of the
Company’s Board of Directors that the Employee has failed to make a good faith
effort to perform his duties as assigned by the Board of Directors;

 

provided, that if the Company desires to terminate Employee for the reasons
stated in subsection 7(d), it shall first give Employee written notice of such
intention, stating the specific reasons for the termination, and Employee shall
have thirty (30) days from the date of receipt of such notice to cure the
alleged wrongdoing to the reasonable satisfaction of the outside members of the
Company’s Board of Directors.

 

8.             Employee’s Voluntary Termination and Employee’s Termination
Without Cause. In the event Employee voluntarily terminates his employment with
the Company (or its successor), in the event the Company (or its successor)
terminates the Employee without just cause or in the event the Company (or its
successor) does not renew this Agreement on terms at least as favorable to
Employee as Employee is receiving on February 23, 2004, then Employee will be
bound under the confidentiality obligations of Section 6 for as long as the
information remains confidential and the Covenant Not to Compete Agreement
entered into between the Company and Employee effective February 23rd, 2004
Voluntary termination means any termination by the Employee except for one made
in response to an attempt by the Company to terminate Employee for just cause
under Section 7. Voluntary termination includes a termination caused by the
death of Employee or disability of Employee for more than six (6) months.

 

9.             Part-time Employment. In the event that Employee is terminated
during the term of this Agreement without “just cause” (as defined in Section
7), then during the three (3) year period immediately following Employee’s last
day of employment (the Part-time Employment Period”), Employee will be paid each
month as Employee’s sole

 

--------------------------------------------------------------------------------


 

remedy an amount determined as follows: Employee’s annualized base salary as of
his last day of employment will be added to Employee’s average annual bonus
awarded under the annual executive bonus program over the last three (3) years.
The resulting amount will be paid to Employee in equal amounts at the same
intervals as other employees of the Company over the two and one-half (2 1/2)
year period immediately following his last day of employment.

 

Employee’s salary during the Part-time Employment Period is set on the
expectation that Employee’s time will be spent as reasonably needed to perform
his duties to assist the Company’s new Chief Executive Officer and Chairman of
the Board. The Company will not require that Employee travel more than two (2)
nights per month during his Part-time Employment Period. The Company agrees to
provide Employee with the general benefits it provides its non-executive
employees during his Part-time Employment Period. Employee will not, however,
receive any vacation, be eligible to participate in the Company’s non-executive
bonus program, nor will Employee be eligible to participate; in the Company’s
executive bonus program and the executive stock option plan.

 

10. Change in Control. For the purposes of this Agreement, “Change in Control”
of the Company shall be defined the same as the conditions for acceleration of
an employee’s stock options, pursuant to the Company’s 2003 Stock Option Plan as
amended (the “Plan”),. Any compensation or payments to Employee resulting from a
Change in Control shall be determined in its entirety under the terms provided
in the Covenant Not to Compete Agreement. In the event of a Change in Control
Employee will reasonably cooperate with the Company and exercise his stock
options in a way as to

 

--------------------------------------------------------------------------------


 

not hinder the progress or closing of the transaction, and in no event later
than three (3) months following the closing.

 

11.           Stock Options. All stock options granted at any time to Employee
shall vest in accordance with the terms and conditions set forth in the
applicable grant by the Board and, as otherwise may be applicable, with any
relevant terms and conditions of the 2003 Stock Option Plan as amended (the
“Plan”), to the extent that said options are from the Plan, or, for any options
issued out of the New Plan, then pursuant to the New Plan.

 

12.           No Conflicting Agreements. Employee has the right to enter into
this Agreement, and hereby confirms Employee has no contractual or other
impediments to the performance of Employee’s obligations including, without
limitation, any non-competition or similar agreement in favor of any other
person or entity.

 

13.           Company Policies. During the term of Employee’s employment,
Employee shall engage in no activity or employment which may conflict with the
interest of the Company, and Employee shall comply with all policies and
procedures of the Company including, without limitation, all policies and
procedures pertaining to ethics.

 

14.           Independent Covenants. The covenants on the part of the Employee
contained in Sections 5 and 6 hereof shall be construed as agreements
independent of any other provision in this Agreement; it is agreed that the
relief for any claim or cause of action of the Employee against the Company,
whether predicated on this Agreement or otherwise, shall be measured in damages
and shall not constitute a defense to enforcement by the Company of those
covenants.

 

15.           Injunctive Relief; Attorneys’ Fees. In recognition of the
irreparable harm that a violation by Employee of any of the covenants contained
in Sections 5 and 6

 

--------------------------------------------------------------------------------


 

hereof would cause the Company, the Employee agrees that, in addition to any
other relief afforded by law, an injunction (both temporary and permanent)
against such violation or violations may be issued against him or her and every
other person and entity concerned thereby, it being the understanding of the
parties that both damages and an injunction shall be proper modes of relief and
are not to be considered alternative remedies. Employee consents to the issuance
of such injunction relief without the posting of a bond or other security. In
the event of any such violation, THE EMPLOYEE AGREES TO PAY THE COSTS, EXPENSES
AND REASONABLE ATTORNEYS’ FEES INCURRED BY THE COMPANY IN PURSUING ANY OF ITS
RIGHTS WITH RESPECT TO SUCH VIOLATIONS, IN ADDITION TO THE ACTUAL DAMAGES
SUSTAINED BY THE COMPANY AS A RESULT THEREOF.

 

16.           Notice. Any notice sent by registered mail to the last known
address of the party to whom such notice is to be given shall satisfy the
requirements of notice in this Agreement.

 

17.           Entire Agreement. This Agreement is the entire agreement of the
parties hereto concerning the subject matter hereof and supersedes and replaces
any oral or written existing agreements between the Company and the Employee
relating generally to the same subject matter. The Company and Employee hereby
acknowledge that there are no agreements or understandings of any nature, oral
or written, regarding Employee’s employment, apart from this Agreement.

 

18.           Severability. It is further agreed and understood by the parties
hereto that if any provision of this Agreement should be determined by a court
to be unenforceable

 

--------------------------------------------------------------------------------


 

in whole or in part, it shall be deemed modified to the minimum extent necessary
to make it reasonable and enforceable under the circumstances.

 

19.           Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Nevada, without giving effect to the
principles of conflicts of laws thereof.

 

20.           Heirs, Successors and Assigns. The terms, conditions, and
covenants hereof shall extend to, be binding upon, and inure to the benefit of
the parties hereto and their respective heirs, personal representatives,
successors and assigns.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day, month and year first above written.

 

 

EMPLOYER:

EMPLOYEE:

 

 

SHUFFLE MASTER, INC.

 

 

/s/ Mark L. Yoseloff

 

By:

/s/ Paul C. Meyer

 

Mark L. Yoseloff

Its: President and Chief Operating Officer

 

 

 

APPROVED:

 

 

 

/s/ Garry Saunders

 

 

Garry Saunders

 

Chairman

 

Shuffle Master Compensation Committee

 

 

--------------------------------------------------------------------------------